DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RAJAGOPALAN et al. (Pub. No. US 20180114438).
Regarding claims 1 and 8, RAJAGOPALAN teaches processing circuitry to obtain an image of a parking lot viewed from above [Para. 81 “a street light 600 comprising a pole 602 and the luminaire 300, whereby the luminaire 300 is suitably mounted to the pole 602”; Fig. 5 and related description]; to detect a parked vehicle in the parking lot, using the image [Para. 49 “Dimensions of a vacant parking space and the location and physical size of the vehicle can be derived from 2D, 3D or thermal images”; fig. 5 and related description]; to detect one or more areas in the parking lot as one or more empty spaces, each of the one or more areas not having the parked vehicle detected [Para. 49 “Dimensions of a vacant parking space and the location and physical size of the vehicle can be derived from 2D, 3D or thermal images.”] and being determined to be larger than a 
Regarding claim 6, RAJAGOPALAN wherein the processing circuitry calculates a size of the target vehicle to be guided, using the image [Para. 49 “Dimensions of a vacant parking space and the location and physical size of the vehicle can be derived from 2D, 3D or thermal images].  
Regarding claim 7, RAJAGOPALAN teaches the empty space notification device according to claim 1 [see claim 1 rejection]; and a camera to create the image of the parking lot viewed from above [fig. 2 and related description; fig. 49, 50].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPALAN et al. (Pub. No. US 20180114438) in view of Williams (Pub. No. US 20180247534) further in view of Gieseke et al. (Pub. No. US 20150344028).

However, RAJAGOPLAN doesn’t explicitly teach wherein the processing circuitry detects the one or more empty spaces using an exit space required when the parked vehicle exits, an entry space required when the target vehicle to be guided enters. 
Williams teaches empty spaces using an exit space required when the parked vehicle exits, an entry space required when the target vehicle to be guided enters [Para. 15, 18, and 25].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the parking system of RAJAGOPALAN the ability to detect available space based on vehicle exiting and entering, an as taught by Williams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
RAJAGOPLAN in view of Williams doesn’t explicitly teach a door opening space required when a door of the target vehicle to be guided opens.  
Gieseke teaches calculating space for the door opening space [Para. 77 “system may provide a preferred driver door opening minimum clearance, such as may be selected or input by the driver or as may be related to the vehicle type or model, with the minimum clearance stored and used by the system to determine if a particular parking space is suitable for automatic parking of the vehicle therein”].

	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the parking system of RAJAGOPALAN the ability to calculate the space for door opening as taught by Gieseke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, RAJAGOPALAN teaches wherein the processing circuitry calculates the entry space using characteristic information unique to the target vehicle to be guided [fig. 5 and related description].
However, RAJAGOPALAN in view of Williams doesn’t explicitly teaches the door opening space.
Gieseke teaches calculating space for the door opening space [Para. 77 “system may provide a preferred driver door opening minimum clearance, such as may be selected or input by the driver or as may be related to the vehicle type or model, with the minimum clearance stored and used by the system to determine if a particular parking space is suitable for automatic parking of the vehicle therein”].

	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the parking system of RAJAGOPALAN in view of Williams the ability to calculate the space for door opening as taught by Gieseke since the claimed invention is merely a combination of old elements, and in the combination each element .
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPALAN et al. (Pub. No. US 20180114438) in view of Stefik et al. (Pub. No. 20120092190).
Regarding claim 4, RAJAGOPALAN doesn’t explicitly teach wherein the processing circuitry a priority for each of the one or more empty spaces detected, and generates notification information indicating the priority for each of the one or more empty spaces.  
Stefik teaches wherein the processing circuitry a priority for each of the one or more empty spaces detected, and generates notification/flashing information indicating the priority for each of the one or more empty spaces [Para. 164 “The customer priority parking service enables merchants to allocate these parking spaces for their customers during a specific period. FIG. 17 is a flow diagram showing a routine for a customer priority parking service 230 for use in the parking services 12 of FIG. 1. Parking is allocated to the merchant by the parking services 12 during the specified parking period (step 231). The parking indicators 23 proximate to the allotted parking spaces 24 are set to indicate the priority status of the parking spaces 24 (step 232). For example, the parking spaces 24 could flash green-and-blue indicators, accompanied by a short message displayed on the parking device 21”]. 
.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPALAN et al. (Pub. No. US 20180114438) in view of Neuner et al. (Pub. No. US 20150154868).
Regarding claim 5,  RAJAGOPLAN doesn’t explicitly teach wherein the processing circuitry  predicts a parked vehicle to exit, using a state of people getting in or out of parked vehicles in the parking lot and generates notification information indicating the parked vehicle predicted to exit.  
However, Neuner teaches wherein the processing circuitry  predicts a parked vehicle to exit, using a state of people getting in or out of parked vehicles in the parking lot and generates notification information indicating the parked vehicle predicted to exit [Para. 70-71].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the parking system of RAJAGOPALAN the ability to predict a vehicle leaving the parking space and sending vacated notification, as taught by Neuner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 





				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666